09/15/2020


           IN THE SUPREME11

                                       DA 20-0362
                                                   kE
                                                   L•
                                                        STATE OF MONTANA                 Case Number: DA 20-0362




                                                                      FILE
      ,
MASTERS GROUP INTERNATIONAL,INC.,                                    SEP 5 2020
                                                                  Bowen Greenwood
                                                                Clerk of Supreme Court
            Third-Party Plaintiff, Appellee, and                   State of Montana

            Cross-Appellant,

      Y.                                                            ORDER

COMERICA BANK,

            Third-Party Defendant, Appellant, and
            Cross-Appellee.


      ,Before the Court is Appellant Comerica Bank's motion for leave to file an over-length
opening briefof 15,000 words in its appeal ofthe Second Judicial District Court'sjudgment
against it in the amount of mott than $26 million, which includes a $16 million award of
attorney fees. The motion is supported by the affidavit of counsel James H. Goetz, who
identifies the myriad issues Comerica Bank intends to argue and represents that, having filed
numeious appellate briefs in his more than fifty-year career, he believes he is "in a good
position to judge relative complexity of a case and whether there is a need for a brief in
excess of 10,000 words."
       Appellee and Cross-Appellant Masters Group International,Inc., opposes the motion,
reasoning that the Court is familiar with the case,that the appeal and cross-appeal "involve
issueg that are not complex or even particularly unusual[d" and that the standard limits for
briefing will be adequate to present those issues to the Court. Masters Group offers that it
has no objection      Comerica Bank needs additional time to understand and express itself
succinctly" within the 10,000-word limit.
      This Court may grant motions to exceed the word limits of briefs, if good cause is
shown and the case's complexity requires it.            Idaho Asphalt Supply, et al. v.
StatelofMontana, 1998 MT 312, ¶ 6, 292 Mont. 162, 974 P.2d 1117. As the parties both
point out, this Court does not grant revests for over-length briefs as a matter of routine
practice but requires "an         affidavit demonstrating extraordinary justification."
M.R. App. P. 12(10). Comerica Bank's counsel has submitted a detailed affidavit that,
among other things, reminds the Court of its own observation in the first appeal that
"[w]e face[d] considerable challenges in addressing the parties' arguments[, due in part to]
the word-number constraints and the number of issues involved in this appeal."
Master's Group Intern., Inc. v. Comerica Bank ("Comerica I"), 2015 MT 192, ¶ 60,
380 Mont. 1, 352 P.3d 1101. The Court has not forgotten the case or its complexities. Both
parties are represented by competent counsel with considerable appellate experience. We are
persuaded to allow additional word limits for the parties' briefs in this case, with the caution
that they choosejudiciously the issues warranting appeal and with the hope that they are able
to submit their arguments under the allotted limit.
      IT IS THEREFORE ORDERED that Comerica Bank's motion to submit an
over-length brief is GRANTED. The brief shall not exceed 15,000 words and shall in all
other respects comply with the requirements of M.R. App. P. 11 and 12.
       The Clerk is directed to provide a copy of this Order to all counsel of record.
       DATED this 13          of September, 2020.



                                                                  Chief Justice




                                                                     Justices
                                               2